Citation Nr: 0900152	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-22 228	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1960 and from October 1961 to August 1962.  He also 
had 10 months of other active service. He died in August 
2001.  The appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2003 of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2007, the appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

In November 2006, the Board remanded the claims for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1. According to the death certificate, the veteran died in 
August 2001 at the age of 65; the immediate cause of death 
was lung cancer and the underlying cause was unknown primary 
cancer; the amended death certificate shows the immediate 
cause of death as respiratory failure; the underlying causes 
were congestive heart failure and cancer of unknown primary 
source with musculoskeletal and liver metastases.

2. At the time of the veteran's death, service connection was 
in effect for degenerative arthritis with total knee 
replacement of the left knee, 60 percent disabling, and a 
right knee disability, 20 percent disabling, for a combined 
rating of 80 percent.  

3. For the purpose of accrued benefits, total disability 
based on individual unemployability was granted, effective in 
December 2000. 

4. The fatal cancer of unknown primary site with 
musculoskeletal and liver metastases was not affirmatively 
shown to have had onset during service; the fatal cancer of 
unknown primary site with musculoskeletal and liver 
metastases was not manifested to a compensable degree within 
one year from the date of separation from service; the fatal 
cancer of unknown primary site with musculoskeletal and liver 
metastases first diagnosed after service beyond the one-year 
presumptive period for cancer as a chronic disease, is 
unrelated to an injury, disease, or event of service origin.

5. The veteran did not have a totally disabling service-
connected disability or a total disability rating based on 
unemployability for a continuous period of at least ten years 
immediately preceding his death.


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not 
cause the veteran's death. 38 U.S.C.A. §§ 1112, 1131, 1137, 
1310 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2008).

2. The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107(b) (West 2002); 38 C.F.R. §§ 3.22 (2008).




Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. The five elements are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a veteran was 
service-connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice, as required by 38 U.S.C.A § 5103(a) must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.

The RO provided the appellant pre- adjudication VCAA notice 
by letter, dated in September 2001.  The appellant was 
notified of the evidence needed to substantiate the claim of 
service connection for cause of death, namely, evidence that 
the veteran died of a service-connected injury or disease.  
The appellant was also notified that if the veteran was rated 
totally disabled due to service-connected disability for at 
least 10 years before his death she would be entitled to 
dependency and indemnity compensation.

The appellant was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that she could submit private medical records or 
authorize VA to obtain private medical records on her behalf.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim, except for the 
effective date of claim and the degree of disability 
assignable); and of Hupp v. Nicholson, 21 Vet. App. 342 
(2007) (an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition and for a condition not yet 
service-connected, except for a statement of the conditions, 
if any, for which the veteran was service-connected at the 
time of his death).



To the extent that VCAA notice pertaining to the effective 
date and to the degree of disability assignable was not 
provided, as the claims of service connection for the cause 
of the veteran's death and dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 are denied, no 
effective date or disability rating can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the appellant with respect to this limited VCAA 
content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

As a statement of the conditions for which the veteran was 
service-connected at the time of his death was omitted from 
the VCAA notice, the error in content is presumed 
prejudicial, but the presumption is rebutted by actual 
knowledge on the part of the appellant as she testified that 
the veteran's death was caused by his service-connected left 
and right knee disabilities.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records, VA records and private medical records and 
sought a VA medical opinion.  As the appellant has not 
identified any additional evidence pertinent to her claims, 
not already of record, and as there are no additional records 
to obtain,  the Board concludes that no further assistance to 
the appellant in developing the facts pertinent to the claims 
is required to comply with the duty to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Principles for Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause of death.  
38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for cancer if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

According to the death certificate, the veteran died in 
August 2001 at the age of 65.  The immediate cause of death 
was lung cancer; the underlying cause was unknown primary 
cancer.  The amended death certificate shows that the 
immediate cause of death was respiratory failure; the 
underlying causes were congestive heart failure and cancer of 
unknown primary site with musculoskeletal and liver 
metastases.

At the time of the veteran's death, service connection was in 
effect for degenerative arthritis with total knee replacement 
of the left knee, 60 percent disabling, and a right knee 
disability, 20 percent disabling, for a combined rating of 80 
percent.  For the purpose of accrued benefits, the RO granted 
a total disability rating based on unemployability, effective 
in December 2000.  

The service treatment records contain no finding, history, or 
treatment of cancer.

After service, VA records show that in October 1999 the 
veteran was hospitalized for evaluation of decreased 
sensation in the torso and lower extremities.  A MRI revealed 
a lesion in the spinal cord.  A biopsy revealed metastatic 
cancer with an unknown primary site with spinal and liver 
metastases. 

Private medical records show that in August 2001 the veteran 
was hospitalized with terminal cancer, which had spread to 
the liver, neck, bones, back and pelvis.    

In May 2007, the appellant testified that the veteran's 
service-connected right and left knee disabilities 
contributed to his fatal cancer.  

In August 2007, the Board requested that the veteran's file 
reviewed by a VA physician to determine whether it was at 
least as likely as not that the service-connected knee 
disabilities contributed substantially or materially to the 
veteran's death.

In response to the Board's request, in an opinion, dated in 
August 2008, a VA physician reported that the veteran died of 
widely metastatic carcinoma with undetermined primary origin 
that metastasized to the liver, spine and other bones. The 
physician stated that the carcinoma was the substantial and 
material cause of death and that there was no objective 
evidence that the veteran's service-connected right and left 
knee disabilities were of any substantial consequence or 
etiology to the fatal metastatic carcinoma and that the 
terminal outcome would have been the same and that it was 
less likely than not that the veteran's death was materially 
or substantially caused by or contributed to by his service-
connected left and right knee disabilities.   

Analysis

The question presented is whether service connection is 
warranted for the fatal cancer, which was identified on the 
death certificate as having caused the veteran's death.

Based on the available service treatment records, cancer was 
not affirmatively shown to be present during service.  And as 
there is no competent evidence either contemporaneous with or 
after service that cancer was otherwise noted, that is, 
observed during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).

After service, cancer was first documented in 1999, thirty-
seven years after service, well beyond the one-year 
presumptive period for manifestation of cancer as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.307, 
3.309. 

As for service connection for cancer based on the initial 
diagnosis after service under 38 C.F.R. § 3.303(d), cancer is 
not a condition under case law that has been found to be 
capable of lay observation and the determination as to the 
presence of cancer, therefore, is medical in nature, that is, 
not capable of lay observation, and competent medical 
evidence is needed to substantiate the claim. Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

And there is no competent medical evidence that cancer had 
onset during service or that cancer was due to an injury, 
disease, or event of service origin.

The remaining question is whether the service-connected knee 
disabilities contributed substantially or materially to the 
veteran's death.  On the question of medical causation, that 
is, evidence of an association or link between fatal cancer 
and the service-connected disabilities, a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim. 


A VA physician expressed the opinion that it was less likely 
as not that the service-connected knee disabilities 
materially or substantially caused the veteran's death or 
contributed to his death.  This evidence opposes rather than 
supports the claim and is uncontroverted.  

As for the appellant's testimony in which she associates the 
veteran's cancer with his service-connected left and right 
knee disabilities, where, as here, the determinative 
questions involve a medical diagnosis and medical causation, 
competent medical evidence is required to substantiate the 
claim, and the appellant as a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on a medical diagnosis or on medical causation.  38 
C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. 
Cir. 2007).

As the Board may consider only competent independent medical 
evidence to support its findings on the questions of a 
medical diagnosis and on medical causation, and as there is 
no competent favorable evidence that the fatal cancer of had 
onset in service or was etiologically related to an injury, 
disease, or event of service origin, or that the adjudicated 
service-connected left and right knee disabilities caused or 
contributed to the cause of the veteran's death, the 
preponderance of the evidence is against the claim that the 
veteran's death was related to service or to a service-
connected disability and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Claim under 38 U.S.C.A. § 1318

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation under 38 U.S.C.A. § 
1318, if at the time of the veteran's death, the veteran had 
a service-connected disability rated totally disabling or a 
total disability rating based on unemployability, 
continuously for a period of 10 or more years immediately 
preceding his death.

At the time of the veteran's death, service connection was in 
effect for degenerative arthritis with total knee replacement 
of the left knee, 60 percent disabling, and a right knee 
disability, 20 percent disabling, for a combined rating of 80 
percent.   
A total disability rating based on unemployability had been 
in effect since December 2000, eight months before the 
veteran died in August 2001. 

As the veteran was not in receipt of a 100 percent disability 
rating for a service-connected disability or a total 
disability rating based on unemployability for the statutory 
10 year period of time prior to his death, the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and indemnity compensation under 38 U.S.C.A. § 
1318 is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


